    Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 1 of 23 PageID #:1130




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE: FAIRLIFE MILK PRODUCTS                                        MDL No. 2909
MARKETING AND SALES PRACTICES
LITIGATION                                                    Master Case No. 19-cv-3924

                                                                Judge Robert M. Dow, Jr.

                                                          This Document Relates To All Cases


        STIPULATED PROTECTIVE ORDER REGARDING CONFIDENTIALITY

        Co-Lead Interim Class Counsel for Plaintiffs in this MDL (“Plaintiffs”) 1 and Defendants

fairlife, LLC, Mike McCloskey, Sue McCloskey, The Coca-Cola Company, and Select Milk

Producers, Inc. (collectively, “Defendants”) jointly submit this Proposed Stipulated Protective

Order Regarding Confidentiality (“Order”). For good cause shown, and pursuant to the Court’s

authority under Federal Rule of Civil Procedure 26(c)(1), it is hereby ORDERED:

        1.     Scope. All materials produced or adduced in the course of discovery, regardless of

the medium or manner in which they are generated, stored, or maintained, including initial

disclosures, responses to discovery requests, deposition testimony and exhibits, and information

derived directly therefrom (collectively “documents”) shall be subject to this Order concerning

“Confidential Information” and “Highly Confidential Information” as defined below. This Order




1
  Eight actions were transferred to this Court: Michael v. fairlife, LLC et al., No. 1:19-cv-3924
(N.D. Ill.); Schwartz v. fairlife, LLC, No. 1:19-cv-3929 (N.D. Ill.); Sabeehullah v. fairlife, LLC, et
al., No. 2:19-cv-00222 (N.D. Ind.); Abowd v. fairlife, LLC, et al., No 1:19-cv-04009 (S.D. Ind.);
Salzhauer v. The Coca-Cola Company, et al., No. 1:19-cv-02709 (N.D. Ga.); Henderson v. The
Coca-Cola Company, et al., No. 1:19-cv-11953 (D. Mass.); Ngai v. fairlife LLC, et al., No. 2:19-
cv-08148 (C.D. Cal.); and Olivo v. The Coca-Cola Company, et al., No. 2:19-cv-08302 (C.D.
Cal.). Co-Lead Counsel are presently preparing the Consolidated Class Action Complaint due to
be filed on or before June 25, 2020.
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 2 of 23 PageID #:1131




is subject to the Local Rules of this District and the Federal Rules of Civil Procedure on matters

of procedure and calculation of time periods.

        2.      Confidential Information. As used in this Order, “Confidential Information”

means information designated “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” by a

party or non-party that falls within one or more of the following categories: (a) information

prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial, or financial information that the party has maintained as confidential;

(d) medical information concerning any individual; (e) personal identity information; (f) income

tax returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel

or employment records of a person who is not a party to the case. Information or documents that

are available to the public may not be designated as Confidential Information.

        3.      Highly Confidential Information. As used in this Order, “Highly Confidential

Information” means information designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” by a party or non-party based on the belief that the information is so highly sensitive that:

(i) it is the subject of reasonable efforts to maintain its secrecy; (ii) it is sufficiently valuable and

secret to afford a potential or actual business, commercial, financial, competitive, or other market

advantage over others; and (iii) its disclosure to existing or potential business competitors or

customers would cause injury to the business, commercial, competitive, or financial interests of

the designating party or non-party.

        4.      Designation.

                i.      A party or a non-party may designate Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL – SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere




                                                   2
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 3 of 23 PageID #:1132




with the legibility of the document. A party or a non-party may designate Highly Confidential

Information by placing or affixing the words “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” on the document and on all copies in the same manner.

               ii.     Any electronic, visual, or other document not on paper that contains

Confidential Information or Highly Confidential Information shall be designated on the exterior

surface of the container or object that contains the non-paper document.           In addition, the

designating party or non-party shall use its best efforts to affix the designation to any electronic,

visual, or other medium so that the legend is visible while the document is being viewed.

               iii.    All parties recognize that native format documents cannot be so marked,

and thus, to the extent native format documents are produced, the designating party or non-party

will affix the words “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to the slip sheet produced with the native file.

               iv.     As used in this Order, “copies” includes electronic images, duplicates,

extracts, summaries, or descriptions that contain the Confidential Information or Highly

Confidential Information. The marking to designate a confidentiality status shall be applied prior

to or at the time the documents are produced or disclosed. Applying a confidentiality marking to

a document does not mean that the document has any status or protection by statute or otherwise

except to the extent and for the purposes of this Order. Any copies that are made of any documents

marked with a confidentiality status shall also be so marked, except that indices, electronic

databases, or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of Confidential Information or

Highly Confidential Information are not required to be marked.




                                                 3
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 4 of 23 PageID #:1133




               v.      The designation of a document as Confidential Information or Highly

Confidential Information is a certification by the designating party or non-party that he, she, or it

reasonably believes that the document contains Confidential Information or Highly Confidential

Information as those terms are defined in this order.

       5.      Depositions. Unless all parties agree on the record at the deposition, all deposition

testimony taken in this case shall be treated as Highly Confidential Information. The Highly

Confidential Information designation shall expire, for any non-designated portions of deposition

testimony, in accordance with the following: No later than the thirtieth day after the transcript is

delivered to any party or the witness, or in no event later than 60 days after the testimony was

given (whichever is greater). A party may serve a Notice of Designation to all parties of record

and the court reporter as to specific portions of the testimony that shall remain designated as

Confidential Information or Highly Confidential Information before the expiration of this time

period. Thereafter only those portions of testimony identified in the Notice of Designation shall

be protected by the terms of this Order. The failure to serve a timely Notice of Designation shall

waive any designation of testimony taken in that deposition as Confidential Information or Highly

Confidential Information unless otherwise ordered by the Court. Failure to serve a timely Notice

of Designation shall not waive any Confidential Information or Highly Confidential designations

of documents used during the deposition.

       6.      Protection of Confidential Material.

               i.      General Protections. Confidential Information and Highly Confidential

Information shall not be used or disclosed by the parties, counsel for the parties, or any other

persons identified in subparagraphs (ii) or (iii) for any purpose whatsoever other than this

litigation, including any appeal thereof. In this putative class action, Confidential Information and




                                                 4
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 5 of 23 PageID #:1134




Highly Confidential Information may be disclosed only to the named plaintiff(s) and not to any

other member of the putative class unless and until a class that includes the putative class member

to whom disclosure is sought has been certified.

               ii.     Limited Disclosures: Confidential Information. Neither the parties nor

their respective counsel shall disclose or permit the disclosure of any Confidential Information to

any person or entity except as set forth below. Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

                       1)      Counsel. Counsel for the parties and employees of counsel who

have responsibility for the action, including but not limited to in-house counsel and contract

attorneys hired for review purposes;

                       2)      Parties. The parties and employees of a party, but only to the

extent counsel determines in good faith that the employee’s assistance is reasonably necessary

to the conduct of the litigation in which the information is disclosed;

                       3)      The Court and its personnel;

                       4)      Mediators.      Mediators engaged by the parties for purposes of

attempting to resolve claims in this action.

                       5)      Court Reporters and Recorders. Court reporters and recorders

engaged for depositions;

                       6)      Contractors. Those persons specifically engaged for the limited

purpose of making copies of documents or organizing or processing documents, including outside

vendors hired to process electronically stored documents;




                                                   5
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 6 of 23 PageID #:1135




                        7)      Consultants and Experts. Consultants, or experts retained by the

parties or their respective counsel to assist in the preparation and trial of this action, but only after

such persons have completed the certification contained in Attachment A;

                        8)      Witnesses. During or in preparation for depositions or testimony at

trial or any hearing, witnesses in this action to whom disclosure is reasonably necessary, provided

that counsel for the party intending to disclose the information has a good-faith basis for believing

such Confidential Information is relevant to events, transactions, discussions, communications, or

data about which the person has knowledge;

                        9)      Authors or Recipients. The author(s) or recipient(s) of the

document (not including a person who received the document in the course of litigation);

                        10)     Identified Persons. Any person who is referenced in the document

or whose conduct or knowledge is purported to be identified in the document, provided that counsel

for the party intending to disclose the information has a good-faith basis for believing such

Confidential Information is relevant to events, transactions, discussions, communications, or data

about which the person has knowledge, disclosure to such person is limited to the portion of the

document in which the person or person’s conduct or knowledge is identified or referenced, such

person has completed the certification contained in Attachment A to this Order, and such disclosure

is not restricted by Paragraphs 6(iv) and (v) hereto; and

                        11)     Others by Consent. Other persons only by written consent of the

party or non-party who produces or discloses information in this case (“Producing Party”) or upon

order of the Court and on such conditions as may be agreed or ordered.

                iii.    Limited Disclosures: Highly Confidential Information. Only the

following categories of persons may be allowed to review Highly Confidential Information:




                                                   6
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 7 of 23 PageID #:1136




                        1)      Counsel. Counsel for the parties and employees of counsel who

have responsibility for the action, including but not limited to in-house counsel and contract

attorneys hired for review purposes;

                        2)      Party Designees. One party representative for each party to be

designated by each party to assist that party’s counsel in prosecuting or defending this case, but

only after such persons have completed the certification contained in Attachment A and otherwise

as not restricted in particular by Paragraphs 6(iv) and (v) hereto.

                        3)      The Court and its personnel;

                        4)      Mediators.     Mediators engaged by the parties for purposes of

attempting to resolve claims in this action.

                        5)      Court Reporters and Recorders. Court reporters and recorders

engaged for depositions;

                        6)      Contractors. Those persons specifically engaged for the limited

purpose of making copies of documents or organizing or processing documents, including outside

vendors hired to process electronically stored documents;

                        7)      Consultants and Experts. Consultants, or experts retained by the

parties or their respective counsel to assist in the preparation and trial of this action, but only after

such persons have completed the certification contained in Attachment A;

                        8)      Witnesses.     Witnesses in this action to whom disclosure is

reasonably necessary, provided that counsel for the party intending to disclose the information has

a good-faith basis for believing such Highly Confidential Information is relevant to events,

transactions, discussions, communications, or data about which the person has knowledge, and at

least one of the following conditions applies: (i) the witness is currently employed or was




                                                   7
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 8 of 23 PageID #:1137




employed by the designating party or non-party at the time that the document designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” was created; (ii) the attorney taking the

deposition and showing the document designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” represents the designating party; (iii) the witness’ name appears on the document

as a person who has previously seen or had access to the document or it is otherwise established

that the witness has previously seen or had access to the document or knows the information

contained in it; or (iv) the designating party or non-party has consented on the record at the

deposition to showing the witness the document. If the witness meets none of those requirements,

the questioning attorney must notify the designating party or non-party of the intent to show the

document to a witness and provide the designating party or non-party with an opportunity to object

by motion or telephone call to the Court before disclosure is made or, at trial or pretrial hearings,

present a copy of the document at issue to counsel for the designating party or non-party prior to

use and permit such counsel an opportunity to object to the Court before the document is shown

to the witness.

                        9)     Others by Consent. Other persons only by written consent of the

Producing Party or upon order of the Court and on such conditions as may be agreed or ordered.

                  iv.   Non-Disclosure to Outside Organizations. Notwithstanding any other

provision herein, including the foregoing subparagraphs of this Paragraph 6, Confidential

Information and Highly Confidential Information shall not be shared with (1) Animal Recovery

Mission, or anyone associated therewith, (2) any other entity, group or organization, or anyone

associated therewith, that has conducted an onsite investigation of a Defendant or a farm supplying

milk used in fairlife products in connection with the alleged abuse at issue in this or any other

action, except as is consistent with the access to a Defendant or farm afforded to a member of the




                                                 8
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 9 of 23 PageID #:1138




general public or as may be permitted by Federal Rule of Civil Procedure 34, or (3) any other

animal rights entity, group or organization, or anyone associated therewith, except as permitted by

Paragraphs 6(ii)(1), 6(ii)(7), 6(iii)(1) and 6(iii)(7) and not otherwise prohibited by Paragraphs

6(iv)(1), 6(iv)(2) or 6(v), and only after such entity or person (other than counsel) has completed

the certification contained in Attachment A. In light of their ethical duties, counsel of record shall

not be prohibited from accessing Confidential Information or Highly Confidential Information

pursuant to Paragraph 6(iv)(2) to the extent counsel of record has previously conducted an onsite

investigation of a Defendant or a farm supplying milk in fairlife products. If Plaintiffs or their

counsel retain an expert that they believe or have any good faith reason to believe may not be

entitled to access Confidential Information or Highly Confidential Information, Plaintiffs shall

raise the issue with Defendants prior to providing access to any Confidential Information or Highly

Confidential Information, and the parties shall meet and confer in good faith regarding the

proposed disclosure to Plaintiffs’ proposed expert. If Plaintiffs’ proposed expert has not conducted

an onsite investigation of a Defendant or a farm supplying milk used in fairlife products that relates

in any way to dairy cows, Plaintiffs’ shall be permitted to share Confidential Information or Highly

Confidential Information with that expert to the extent otherwise permitted by the terms of this

Order, including but not limited to Paragraph 6(ii)(7) or Paragraph 6(iii)(7). If the parties are not

otherwise able to reach an agreement after they have met and conferred, Plaintiffs shall be entitled

to raise the dispute with the Court.

               v.      Non-Disclosure to Competitors. Notwithstanding any other provision

herein, including the foregoing subparagraphs of this Paragraph 6, Confidential Information and

Highly Confidential Information shall not be shared with any competitor of a Defendant or anyone

who is employed by, works for or is consulting for a competitor of a Defendant.




                                                  9
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 10 of 23 PageID #:1139




               vi.     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information and Highly

Confidential Information. Counsel shall maintain the copies of Attachment A signed by persons

acknowledging their obligations under this Order for a period of three years after the termination

of the case.

       7.      Use of Producing Party’s Documents. This Order shall not (a) prevent any

Producing Party from using or disclosing its own Confidential Information or Highly Confidential

Information as he, she, or it deems appropriate; (b) preclude any party from showing an employee,

officer, or consultant of a Producing Party at a deposition of that employee, officer, or consultant

any information provided by the Producing Party that produced such information; or (c) preclude

or limit any party from the lawful use of any information lawfully obtained from a source other

than the Producing Party consistent with the terms of this Order.

       8.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

or deposition transcript as Confidential Information or Highly Confidential Information does not,

standing alone, waive the right to so designate the document or deposition transcript. If a party

designates a document or deposition transcript as Confidential Information or Highly Confidential

Information, or changes a designation (e.g., from Confidential to Highly Confidential) after it was

initially produced, the receiving party, on notification of the designation, must make a reasonable

effort to assure that the document or deposition transcript is treated in accordance with its new

designation and the provisions of this Order. No party shall be found to have violated this Order

for failing to maintain the confidentiality of material during a time when that material has not been

designated Confidential Information or Highly Confidential Information, even where the failure




                                                 10
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 11 of 23 PageID #:1140




to so designate was inadvertent and where the material is subsequently designated Confidential

Information or Highly Confidential Information.

       9.       Increasing the Designation of a Party’s Materials Produced by Another Party

or Non-Party. A party may increase the confidentiality designation (i.e., change the designation

of any discovery material without any designation to a designation of “CONFIDENTIAL

INFORMATION – SUBJECT TO PROTECTIVE ORDER,” or change material with a designation

of “CONFIDENTIAL INFORMATION – SUBJECT TO PROTECTIVE ORDER” to “HIGHLY

CONFIDENTIAL INFORMATION – ATTORNEYS’ EYES ONLY”) of protected material

produced by any other party or non-party, provided that (a) said material contains the Confidential

Information or Highly Confidential Information of the party seeking to increase the confidentiality

designation; and (b) the Producing Party was not authorized to receive that information, or received

it in circumstances where it had an obligation to protect its confidentiality, including but not limited

to obligations imposed by a commercial relationship or by a protective order. Any such increase

in the designation of a document shall be made within ninety (90) days of the date of its production,

unless good cause is shown for a later increase in the designation. Increasing a designation shall

be accomplished by providing written notice to all parties identifying (by bates number or other

individually identifying information) the material for which the designation is to be increased.

Promptly after providing such notice, the party seeking to increase the confidentiality designation

shall provide re-labeled copies of the material to each other party, reflecting the change in

designation. All parties will replace the incorrectly designated material with the newly designated

materials and will destroy the incorrectly designated materials. Any party may object to the

increased designation pursuant to the procedures set forth in Paragraph 14 regarding challenging

designations.




                                                  11
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 12 of 23 PageID #:1141




       10.     Unauthorized Disclosure or Use. If a party learns that he, she, or it or his, her, or

its counsel, officers, directors, employees, consultants, experts, or other agents have disclosed

documents designated Confidential Information or Highly Confidential Information in any

circumstance not authorized under this Order, that party must within five (5) business days of

learning of such disclosure (a) notify the designating party or non-party of the disclosure and all

pertinent facts relating thereto, (b) make every reasonable effort to prevent disclosure by each

unauthorized person who received such information, (c) use reasonable best efforts to retrieve all

copies of the protected materials disclosed to unauthorized persons, (d) inform the person or

persons to whom unauthorized disclosures were made of the terms of this Order, and (e) request

that each such person execute the certification contained in Attachment A to this Order.

       11.     Filing of Confidential Information or Highly Confidential Information. This

Order does not, by itself, authorize the filing of any document under seal. Any party wishing to

file a document designated as Confidential Information or Highly Confidential Information in

connection with a motion, brief, or other submission to the Court must comply with the Court’s

standing orders and the applicable Local Rules.

       12.     No Greater Protection of Specific Documents. Except on privilege or work-

product grounds not addressed by this Order, no party may withhold information from discovery

on the ground that it requires protection greater than that afforded by this Order unless the party

moves for an order providing such special protection.

       13.     Third Parties. The parties conducting discovery of third parties shall make

available a copy of this Order to a third party served with a subpoena or discovery request. Third

parties from whom discovery is requested are entitled to the protections of this Order in responding

to such requests.




                                                  12
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 13 of 23 PageID #:1142




       14.     Challenges by a Party to Designation as Confidential Information or Highly

Confidential Information.      If a party disagrees with the designation of any document as

Confidential Information or Highly Confidential Information, the party shall notify the designating

party or non-party in writing. The notice shall identify the document in question and specify in

reasonable detail the reason or reasons for the disagreement. Counsel shall confer in good faith in

an effort to resolve any dispute regarding the designation. If the objection cannot be resolved by

agreement within twenty-one (21) days of the date of service of the written objection, the party

challenging the designation may file and serve a motion that identifies the challenged material and

sets forth in detail the basis for the challenge. Each such motion must be accompanied by a

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party or non-party. Until the Court rules on the challenge, all parties shall continue to

treat the materials as Confidential Information or Highly Confidential Information under the terms

of this Order. As such, neither party shall publicly file the documents with contested designations

nor describe them in a manner that would reveal the challenged information unless and until the

Court overturns the designation. In the event the designation is overturned, the designating party

or non-party shall cause the confidentiality legend or redaction to be removed from such

documents within fourteen (14) days following entry of the Court’s order.

       15.     Action by the Court. As described in this Order, applications to the Court for an

order relating to materials or documents designated Confidential Information or Highly

Confidential Information shall be by motion. Nothing in this Order or any action or agreement of

a party under this Order limits the Court’s power to make orders concerning the disclosure of

documents produced in discovery or at trial.




                                                 13
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 14 of 23 PageID #:1143




       16.     Use of Confidential Information or Highly Confidential Information at Trial.

Nothing in this Order shall be construed to affect the use of any document, material, or information

at any trial or hearing. A party that intends to present or that anticipates that another party may

present Confidential Information or Highly Confidential information at a hearing or trial shall

bring that issue to the Court’s and parties’ attention by motion or in a pretrial memorandum without

disclosing the Confidential Information or Highly Confidential Information to categories of

persons not identified in Section 6 of this Order. The Court may thereafter make such orders as

are necessary to govern the use of such documents or information at trial or hearing.

       17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation or Investigation.

               i.      If a receiving party is served with (1) a subpoena or a court order issued in

other litigation, or (2) a formal written request made pursuant to state or federal law or other

statutory authority by a state or federal law enforcement or regulatory entity, like a Civil

Investigative Demand or its equivalent (a “Government Request”), that would compel disclosure

of any material or document designated in this action as Confidential Information or Highly

Confidential Information, the receiving party must so notify the designating party or non-party, in

writing, immediately and in no event more than three (3) court days after receiving the subpoena,

court order, or Government Request. Such notification must include a copy of the subpoena, court

order, or Government Request.

               ii.     The receiving party also must immediately, and in no event more than three

(3) court days after receipt, inform in writing the party who caused the subpoena, court order, or

Government Request to issue that some or all of the material covered by the subpoena or order is




                                                14
  Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 15 of 23 PageID #:1144




the subject of this Order. In addition, the receiving party must deliver a copy of this Order promptly

to the person or entity that caused the subpoena, court order, or Government Request to issue.

                iii.   The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party or non-party in this case an opportunity

to try to protect its Confidential Information or Highly Confidential Information by seeking the

assistance of this Court and/or the court from which the subpoena or order issued or as part of any

governmental investigation. The designating party or non-party shall bear its burden and the

expense of seeking protection from this Court or any other court or government authority for its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody,

or control Confidential Information or Highly Confidential Information designated by another

party to this case.

        18.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

        19.     Protection of Privileges.

                i.     Pursuant to Federal Rule of Evidence 502(d), the production (whether

inadvertent or not) of any document or information that could have been withheld, in whole or in

part, based on a claim of attorney-client privilege, work-product protection and/or any other

applicable privilege or protection (“Disclosed Privileged Material”) shall not result in the waiver




                                                  15
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 16 of 23 PageID #:1145




or forfeiture of any applicable privilege or protection, nor result in a subject matter waiver of any

kind, in this or any other action, proceeding or investigation.

               ii.     Accordingly, the provisions in Federal Rule of Evidence 502(b) will not

apply to the disclosure of documents in this action, other than to a knowing and intentional

disclosure of Disclosed Privileged Material. However, if for any reason a Court finds that Rule

502(d) is inapplicable, then Rule 502(b) of the Federal Rules of Evidence will apply in its

absence.

               iii.    Notice of Disclosed Privileged Material. If a party or non-party

determines that it has produced Disclosed Privileged Material, the disclosing party or non-party

shall, within fourteen (14) calendar days of making such determination, provide written notice to

all counsel of record and identify the Disclosed Privileged Material (by date of production and

production number or range, if applicable) (“Disclosure Notice”).

               iv.     Any party or non-party that receives a Disclosure Notice must (a)

immediately cease reviewing and using the Disclosed Privileged Material; and (b) within

fourteen (14) calendar days of receipt of the Disclosure Notice, (i) return or destroy all copies of

the Disclosed Privileged Material; (ii) upon request of the disclosing party or non-party, provide

to the disclosing party or non-party a certification of counsel that all of the Disclosed Privileged

Material has been returned or destroyed; and (iii) notify any party or non-party to whom the

receiving party has provided the Disclosed Privileged Material that he, she, or it must comply

with the obligations set forth in this Paragraph 19, including, upon request of the disclosing party

or non-party, to provide to the disclosing party or non-party a certification of counsel that all of

the Disclosed Privileged Material has been returned or destroyed.




                                                  16
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 17 of 23 PageID #:1146




               v.      Nothing in this Order is intended to create an obligation for a party to

conduct a privilege review of the materials another party produces in discovery. However, if a

party identifies material that appears on its face to be Disclosed Privileged Material belonging to

another party or non-party, the identifying party is under a good-faith obligation to notify that

other party or non-party. Such notification shall not waive the identifying party’s ability to

subsequently contest any assertion of privilege or protection with respect to the identified

material. If the party or non-party to which the Disclosed Privileged Material belongs wishes to

assert a claim of privilege or protection, that party or non-party shall provide a Disclosure Notice

within fourteen (14) calendar days of receiving such notification.

               vi.     Contesting a Claim of Privilege or Protection. A party wishing to

contest a claim of privilege or protection asserted under Paragraph 19 of this Order (the

“Contesting Party”) shall, within fourteen (14) calendar days of receipt of the Disclosure Notice,

provide written notice to the disclosing party or non-party of each such claim it is contesting (the

“Contestation Notice”). Any Contestation Notice shall expressly refer to this Paragraph 19 of

this Order, and shall describe the basis for the contestation. The disclosing party or non-party

shall, within fourteen (14) calendar days of receiving a Contestation Notice, respond in writing

by either (i) agreeing to withdraw the claim of privilege or other protection or (ii) stating the

reasons for such claim. If the Contesting Party continues to dispute the claim(s) at issue, it shall

notify the disclosing party or non-party in writing within fourteen (14) calendar days thereafter.

The parties shall attempt to resolve each contestation in good faith by conferring directly. A

Contesting Party may proceed to the next stage of the contestation process only if he, she, or it

has engaged in this meet-and-confer process in a timely manner.




                                                  17
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 18 of 23 PageID #:1147




               vii.    If the relevant parties or non-parties cannot resolve a contestation without

court intervention, the Contesting Party may, within a reasonable time after reaching impasse,

move the Court for an order withdrawing the designation as to the specific claims on which the

Contesting Party and the disclosing party or non-party could not agree (“Contestation Motion”).

Such Contestation Motion must be filed under seal in accordance with the local rules.

               viii.   The disclosing party or non-party retains the burden, upon contestation, of

establishing the applicability of the claimed privilege or protection and bears the burden of

making the Disclosed Privileged Material available to the Court for in camera review, if required.

               ix.     Documents or material protected from disclosure under the attorney-client

privilege, the work product doctrine or any other applicable privilege or protection (“Privileged

Material”) may not be filed in the public record in this action.

               x.      Depositions. If, during a deposition, a party or non-party claims that a

document being used in the deposition (e.g., marked as an exhibit, shown to the witness, or made

the subject of examination) contains its Privileged Material, that party or non-party may at his,

her, or its sole election (a) allow the document to be used during the deposition without waiver of

his, her, or its claim of privilege or protection or (b) instruct the witness not to answer questions

concerning the parts of the document containing Privileged Material pending a prompt resolution

of any disagreement concerning whether the document constitutes or contains Privileged

Material. If the party or non-party allows the examination concerning the document to proceed

on a non-waiver basis, the parties and any non-parties shall sequester all copies of the

purportedly privileged or protected document. Immediately following the deposition, the parties

and any non-parties will commence the procedure outlined in Paragraph 19 (as applicable), to

address the claim of privilege or other protection and any related disputes. Until any such




                                                  18
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 19 of 23 PageID #:1148




disputes are resolved, all parties and non-parties who have access to the transcript of such

deposition shall treat the relevant portion of the transcript as Privileged Material. If any party or

non-party instructs the witness not to answer questions concerning the document on grounds of

privilege, the parties will cooperate in promptly following the procedures outlined in Paragraph

19 (as applicable).

               xi.     The parties may stipulate without the need for Court approval to narrow or

extend the time periods specified in this Paragraph 19.

               xii.    This Order does not preclude a party from voluntarily waiving any claims

of privilege or protection. The provisions of Rule 502(a) of the Federal Rules of Evidence apply

when a party uses privileged or protected information to support a claim or defense or when a

party uses Privileged Material during a deposition without following the procedures in Paragraph

19(x) above. This paragraph does not preclude a party from arguing that waiver was made under

any applicable rule of law.

       20.     Obligations on Conclusion of Litigation.

               i.      Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal, and

the Court shall retain jurisdiction to enforce the Order.

               ii.     Obligations at Conclusion of Litigation. Within sixty-three (63) days

after the final termination of this litigation by settlement and dismissal or entry of final judgment

not subject to further appeal, all parties in receipt of Confidential Information or Highly

Confidential Information, including copies as defined in ¶ 4(iv), shall use reasonable efforts to

return those materials to the Producing Party unless: (1) the document has been offered into

evidence or filed without restriction as to disclosure; (2) the parties agree to destruction to the




                                                  19
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 20 of 23 PageID #:1149




extent practicable in lieu of return; or (3) as to documents bearing the notations, summations, or

other mental impressions of the receiving party, that party elects to destroy the documents and

certifies to the Producing Party that it has done so. Notwithstanding the foregoing, nothing herein

shall require any party or their respective counsel to locate, return, or delete any information from

(i) disaster recovery or business continuity backups, (ii) data stored in system-generated temporary

folders or near-line storage, (iii) archived data with limited end-user accessibility, and/or (iv)

material that is subject to legal hold obligations or commingled with other such material. Back-

up storage systems or media will not be restored for purposes of returning or destroying

Confidential Information or Highly Confidential Information, and nothing herein shall require any

party or their respective counsel to incur unreasonable costs.

               iii.    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information or Highly Confidential Information so long as that work product does not duplicate

verbatim substantial portions of Confidential Information or Highly Confidential Information, and

(2) copies of all documents filed with the Court including those filed under seal, correspondence,

pleadings, deposition and trial transcripts (and exhibits thereto), and expert reports. Any retained

Confidential Information or Highly Confidential Information shall continue to be protected under

this Order. An attorney may use his or her work product in subsequent litigation, provided that its

use does not disclose or use Confidential Information or Highly Confidential Information.

               iv.     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.




                                                 20
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 21 of 23 PageID #:1150




       21.      Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

       22.      No Prior Judicial Determination.         This Order is entered based on         the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any document or material

designated Confidential Information or Highly Confidential Information by counsel or the parties

is entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise

until such time as the Court may rule on a specific document or issue.

       23.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.



       SO ORDERED.



Date: July 8, 2020                            ____________________________________
                                                    ROBERT M. DOW, JR.
                                                    United States District Court Judge




                                                21
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 22 of 23 PageID #:1151




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE: FAIRLIFE MILK PRODUCTS                                        MDL No. 2909
MARKETING AND SALES PRACTICES
LITIGATION                                                    Master Case No. 19-cv-3924

                                                               Judge Robert M. Dow, Jr.

                                                          This Document Relates To All Cases


               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

       I hereby acknowledge that I have read the Stipulated Protective Order Regarding

Confidentiality dated ________________, 2020 (“Order”) in the above-captioned action and

attached hereto, understand the terms thereof, and agree to be bound by its terms. I submit to the

jurisdiction of the United States District Court for the Northern District of Illinois in matters

relating to the Order and understand that the terms of the Order obligate me to use materials

designated as Confidential Information or Highly Confidential Information in accordance with the

Order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information or Highly Confidential Information to any other person, firm, or concern.

       I certify that I am not associated with Animal Recovery Mission, or anyone associated

therewith. I certify that I am not associated with any other entity, group or organization, or anyone

associated therewith, that has conducted an onsite investigation of a Defendant or a farm supplying

milk used in fairlife products in connection with the alleged abuse at issue in this or any other

action, except as is consistent with the access to a Defendant afforded to a member of the general

public or as may be permitted by the rules governing this litigation. I further certify that I am

either: (1) not associated with any other animal rights entity, group or organization, or anyone

associated therewith; (2) that I am an employee of counsel who has responsibility for the action,
 Case: 1:19-cv-03924 Document #: 104 Filed: 07/08/20 Page 23 of 23 PageID #:1152




including but not limited to in-house counsel and contract attorneys hired for review purposes; or

(3) I have been retained as an expert consultant by one of the parties or their respective counsel to

assist in the preparation and trial of this action. I further certify that I am not engaged in business

as or for a competitor of any Defendant. If, at any time after I execute this Acknowledgement and

Agreement to Be Bound and during the pendency of the action, one of the foregoing certifications

is or becomes no longer true and accurate, I will promptly inform the attorneys for the party who

retained me in this action, and I will not thereafter review any Confidential Information or Highly

Confidential Information unless and until the Court in the action orders otherwise.

       I acknowledge that violation of the Confidentiality Order may result in penalties for

contempt of court.

Name: _______________________________________________

Job Title: _____________________________________________

Employer: ____________________________________________

Business Address: ______________________________________

                  ______________________________________

                  ______________________________________



Date: _______________________                          ____________________________________
                                                       Signature




                                                  2
